Citation Nr: 1729342	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-28 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include cervical spine degenerative arthritis.

2.  Entitlement to service connection for a left arm disorder.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee degenerative joint disease.

4.  Entitlement to an initial disability rating (or evaluation) for right knee strain, in excess of 0 percent from October 27, 2011 to June 1, 2013, and in excess of 10 percent from June 1, 2013.
	
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1978 to August 1982, and from December 1983 to October 1990.  

This appeal derived from downstream elements of claims for service connection for left and knee right disorders that were received in November 2009 and October 2011, respectively, and a claim for service connection for neck and left arm disorders that was received in November 2009.  This appeal comes to the Board of Veterans' Appeals (Board) from July 2010, August 2012, June 2013, and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The June 2010 rating decision granted service connection for left knee degenerative joint disease and assigned a 10 percent initial disability rating effective November 24, 2009 (the date the claim for service connection for a left knee disorder was received by VA) and denied service connection for cervical spine degenerative arthritis and a left arm disorder.  The August 2012 rating decision granted service connection for right knee strain and assigned a noncompensable (0 percent) initial disability rating effective October 27, 2011 (the date the claim for service connection for a right knee disorder was received by VA).  The June 2013 rating decision, in pertinent part, granted a 10 percent disability rating for the right knee strain effective June 1, 2013, creating "staged" initial disability ratings. 

The December 2016 rating decision denied a TDIU and continued to deny a disability rating in excess of 10 percent for left knee degenerative joint disease.  In January 2017, the Veteran filed a notice of disagreement with the issues adjudicated by the December 2016 rating decision.  While the RO characterized a July 2016 application for increased compensation based on unemployability (on a VA Form 21-8940) (received in August 2016) as a claim for an increased rating for the left knee disorder, the issue of a higher initial rating for the left knee disorder was properly perfected pursuant the filing of a July 2013 substantive appeal (on a VA Form 9) following the issuance of a June 2013 statement of the case.  Further, the issues of service connection for cervical spine and left arm disorders were also perfected pursuant to the same July 2013 substantive appeal and are properly in appellate status.  The Board has added these issues to the title page above. 

Additionally, the issue of entitlement to a TDIU is part and parcel of the appeal for higher initial disability ratings for the service-connected left and right knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In July and September 2013 substantive appeals (on a VA Form 9), the Veteran requested a Board videoconference hearing before a Veterans Law Judge, which was subsequently scheduled for August 2016, and notice was sent to the Veteran.  In a July 2016 written statement (received in August 2016), the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2016).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Cervical Spine and Left Arm Disorders

The Veteran contends that the claimed cervical spine and left arm disorders were caused by active service.  At the May 2010 VA examination, the Veteran reported injuring the left arm and left side of the neck while unloading ammo during service.  Alternatively, an April 2017 private medical report notes that the Veteran reported injuring his neck when a scuttle accidently closed on his head while participating in a drill during service.  See also November 2009 service connection claim.      

The May 2010 VA examination report notes a diagnosis of cervical spine degenerative arthritis.  The VA examiner noted that there was no pathology to render a diagnosis for the claimed left arm disorder.  The VA examiner opined that the cervical spine degenerative arthritis is less than likely related to active service because review of the medical records reflected no incident or mention of a neck disorder.  The VA examiner opined that the current findings were consistent with diffuse degenerative joint disease that is more than likely related to age-related changes.  

Conversely, an April 2017 private medical report notes diagnoses of cervical spine chronic musculoligamentous sprain/strain, C5-C6 and C6-C7 degenerative disc disease, and grade 1 retrolisthesis of C5 on C6 with left C8 radiculopathy.  Dr. S.M. opined that the cervical spine disability with left arm radiculopathy is at least as likely as not related to service, specifically the reported in-service neck injury when a scuttle closed on the Veteran's head.  While indicating that the opinion was based upon review of the claims file and telephone interview of the Veteran, Dr. S.M. did not address the notations of clinically normal neck, spine, and upper extremities during service and at service separation,  see e.g., September 1986 and August 1990 physical examination reports, an August 1996 Naval Reserve physical examination report noting that the Veteran's neck, spine, and upper extremities were clinically normal, or an August 2009 private treatment record noting that the Veteran reported left side neck pain related to a 2001 work injury.   

The Board further finds it unclear from the evidence of record whether the Veteran has a current left arm disability.  However, there is some evidence that the claimed cervical spine and left arm disorders may be related to a period of active service.  Based on the above, the Board finds that an additional VA examination is necessary as there remains some question as to etiology of the cervical spine and left arm disorders.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).    

Initial Ratings for Right and Left Knee Disabilities 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at any of the VA examinations during the appeal period.  See May 2010, January 2012, July 2012, and June 2013 VA examination reports.  

Further, the April 2017 private medical report reflects some evidence that the right and left knee disabilities may have worsened since the most recent VA examination in June 2013.  The private medical report notes increased limitations in activities associated with the knee disabilities.  The April 2017 private medical report was based on a telephone interview of the Veteran that did not include a physical examination.  Based on the above, the Board finds that an additional VA examination is necessary.     

TDIU

The Board finds that any decision with respect to the initial rating issues being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues of higher initial ratings for the service-connected right and left knee disabilities currently on appeal because a hypothetical grant of the a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage, and because the disabilities the Veteran contends makes him unable to secure substantially gainful employment are the right and left knee disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also July 2016 application for increased compensation based on unemployability (on a VA Form 21-8940) (Veteran contends he is not able to maintain gainful employment because of the severity of the service-connected right and left knee disabilities).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the right and left knee disabilities and the etiology of the claimed cervical spine and left arm disorders.  The VA examiner should review the claims folder.  The VA examiner should diagnosis all cervical spine and left arm disabilities.   All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knee joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the right or left knee disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

With respect to the cervical spine and left arm disorders, the examiner should offer the following opinions with supporting rationale:

Does the Veteran have a currently diagnosed left arm disorder? 

Is it at least as likely as not (50 percent or greater probability) that each current cervical spine or left arm disorder was incurred in or caused by active service?  

In rending the opinion, the VA examiner should note and discuss (1) the service treatment records, (2) the August 1996 Naval Reserve physical examination report noting that the Veteran's neck, spine, and upper extremities were clinically normal, (3) the August 2009 private treatment record noting that the Veteran reported left side neck pain related to a (post-service) 2001 work injury, (4) the April 2017 private medical report by Dr. S.M., and (5) the Veteran's lay statements.  

The VA examiner should note that the mere lack of documentation in the service records, in itself, is not a sufficient basis for a rationale.  If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

2.  Then readjudicate issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.   

The pending claim of entitlement to a TDIU is inextricably intertwined with the issue of higher initial ratings for the right and left knee disabilities; therefore, consideration of this issue must be deferred until the intertwined issues are either resolved or is prepared for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




